AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                     e 1of1



                                    UNITED STATES DISTRICT COU T                                           MAY 0 9 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America
                                v.

                    Juan Valderama-Mancilla                                      Case Number: 19cr690-MSB

                                                                                 Serena Premjee
                                                                                 Defendant's Attorney


REGISTRATION NO. 64560008

THE DEFENDANT:
 r:gj pleaded guilty to count(s) 1 of the Superseding Information
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                       Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                             ls


 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 [g]   Count        1 of the Information                                          dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                 ONE HUNDRED TWENTY (120) DAYS


 r:gj Assessment: $10 WAIVED            Fine: WAIVEDrgj
[g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         May 9, 2019
                                                                         Date of Imposition of Sentence



                                                                           ~ 2~~
                                                                         HONoRABLE; ; : L S . BERG
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                  l 9cr0691-GPC
